

108 S2703 IS: Flood Insurance Continuing Education and Training Act
U.S. Senate
2021-08-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2703IN THE SENATE OF THE UNITED STATESAugust 10, 2021Mr. Wicker (for himself, Mr. Menendez, and Mrs. Hyde-Smith) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Bunning-Bereuter-Blumenauer Flood Insurance Reform Act of 2004 to require insurance agents who sell flood insurance policies under the National Flood Insurance Program to take certain continuing education courses, and for other purposes.1.Short titleThis Act may be cited as the Flood Insurance Continuing Education and Training Act.2.Continuing education for insurance agents(a)In generalThe Bunning-Bereuter-Blumenauer Flood Insurance Reform Act of 2004 (Public Law 108–264; 118 Stat. 712) is amended—(1)in section 201 (42 U.S.C. 4011 note)—(A)in paragraph (1), by striking Director of the and inserting Administrator of the; and(B)in paragraph (2), by inserting 4001 after U.S.C.; and(2)by striking section 207 (42 U.S.C. 4011 note) and inserting the following:207.Continuing education requirements for insurance agents(a)In generalThe Director shall require each insurance agent who sells flood insurance policies to, once every 2 years, complete a 3-hour continuing education course that—(1)subject to subsection (c), is approved by the insurance commissioner of the State in which the agent is a legal resident; and(2)focuses on issues with respect to the Program.(b)Failure To complete courseIf an insurance agent who sells flood insurance policies does not complete a continuing education course required under subsection (a), the agent, until the date on which the agent completes the course in accordance with the requirements of this section, may not—(1)sell flood insurance policies; or(2)perform any duties with respect to the Program.(c)Agents licensed in multiple States(1)In generalIf an insurance agent who sells flood insurance policies is licensed to sell insurance in more than 1 State—(A)the agent shall submit proof of completion of a continuing education course required under subsection (a) to the insurance commissioner of each State in which the agent is licensed; and(B)each insurance commissioner to whom an insurance agent submits a proof of completion under subparagraph (A) may determine whether the course to which that proof of completion relates meets the minimum standards established by that insurance commissioner.(2)Effect of denialIf an insurance commissioner of a State (referred to in this paragraph as the rejecting commissioner) determines under paragraph (1)(B) that a continuing education course taken in another State by an insurance agent who sells flood insurance policies does not meet the minimum standards established by the rejecting commissioner, the insurance agent may not take any action described in paragraph (1) or (2) of subsection (b) until the agent satisfies the minimum requirements established by the rejecting commissioner.(d)Rule of constructionAny reference in this section to an insurance commissioner of a State shall be construed as a reference to an equivalent official with respect to any State in which there is no official who has the title of insurance commissioner..(b)Technical and conforming amendmentThe table of contents for the Bunning-Bereuter-Blumenauer Flood Insurance Reform Act of 2004 (Public Law 108–264; 118 Stat. 712) is amended by striking the item relating to section 207 and inserting the following:Sec. 207. Continuing education requirements for insurance agents..